Exhibit 10.5

 

LOCK-UP AGREEMENT

 

 

This Lock-Up Agreement (this “Lock-Up Agreement”) is being entered into as of
[      ], 2017, by and between Helios and Matheson Analytics Inc., a Delaware
corporation (“Helios”), on the one hand, and MoviePass Inc., a Delaware
corporation ( “MoviePass”), on the other hand. Capitalized terms used but not
defined herein have the respective meanings ascribed to them in the Agreement
(as defined below). Helios and MoviePass are sometimes individually referred to
herein as a “Party” and together as the “Parties.”

 

WHEREAS, Helios and MoviePass have entered into that certain Securities Purchase
Agreement, dated as of August 15, 2017 (the “Agreement”), pursuant to which
Helios is agreeing to purchase and MoviePass is agreeing to sell and issue to
Helios the Shares in exchange for consideration consisting, in part, of the
Helios Shares, on the terms and subject to the conditions set forth in the
Agreement; and

 

WHEREAS, as a condition to the Closing, Helios and MoviePass are entering into
this Lock-Up Agreement with respect to the Helios Shares.

 

NOW, THEREFORE, in consideration of the foregoing premises and the covenants and
agreements hereinafter set forth and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties
hereto, intending to be legally bound, agree as follows:

 

1.     By signing this Lock-Up Agreement and subject to the exceptions discussed
below, MoviePass covenants and agrees that, during the period commencing on the
date of this Lock-Up Agreement and ending on the later of (x) one (1) year from
the date hereof or (y) six (6) months after the date on which shares of
MoviePass common stock began trading on The Nasdaq Stock Market or New York
Stock Exchange (the “Lock-Up Period”), MoviePass shall not (i) sell, offer to
sell, contract or agree to sell, hypothecate, pledge, grant any option to
purchase, make any short sale or otherwise transfer or dispose of (or agree to
transfer or dispose of), directly or indirectly, any of the Helios Shares or any
securities received by MoviePass pursuant to a dividend, distribution, share
split, recapitalization, division, combination or similar transaction in respect
of the Helios Shares (collectively, the “Securities”), or establish or increase
a put equivalent position or liquidate or decrease a call equivalent position
with respect to the Securities within the meaning of Section 16 of the
Securities and Exchange Act of 1934, as amended, and the rules and regulations
of the SEC promulgated thereunder or (ii) enter into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of the Securities, whether any such transaction is to
be settled by delivery of the Securities, in cash or otherwise, (iii) permit to
exist any security interest, lien, claim, pledge, option, right of first
refusal, agreement, limitation on MoviePass’ voting rights, charge or other
encumbrance of any nature whatsoever with respect to any of the Securities, (iv)
engage in any hedging or other transaction which is designed to or which
reasonably could be expected to lead to or result in a sale or disposition of
the Securities even if such Securities would be disposed of by someone other
than MoviePass (including, without limitation, any short sale or any purchase,
sale or grant of any right (including, without limitation, any put or call
option) with respect to any of the Securities or with respect to any security
that includes, relates to, or derives any significant part of its value from
such Securities) or (v) directly or indirectly initiate, solicit or encourage
any Person to take actions which could reasonably be expected to lead to the
occurrence of any of the foregoing.

 

 
 

--------------------------------------------------------------------------------

 

 

2.       Notwithstanding the foregoing, MoviePass may transfer the Securities
(i) to Helios; (ii) as a bona fide gift or gifts; (iii) (1) if MoviePass is
transferring any of the Securities to another Person that is a direct or
indirect affiliate or (2) if MoviePass distributes any of the Securities to its
stockholders; or (iv) to Madison Global Partners, LLC as payment for fees
associated with the transactions contemplated by the Agreement; provided, (x) in
each of cases (i), (ii) and (iii), that such transfer shall not involve a
disposition for value, (y) in each case, that each transferee agrees in writing
to be bound by the terms of this Lock-Up Agreement and (z) in the case of (iv),
that Madison Global Partners, LLC shall enter into a voting proxy agreement in
substantially the same terms as MoviePass. For purposes of this Lock-Up
Agreement, “affiliate” of MoviePass shall mean any business entity that
directly, or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, MoviePass.  The term “control”
in this paragraph means beneficial ownership of more than fifty percent (50%) of
the issued and outstanding equity interest or share capital of an entity.

 

3.       MoviePass further agrees that, prior to engaging in any transaction or
taking any other action in respect of the Securities that is permitted under the
terms of this Lock-Up Agreement during the period from the date of this Lock-Up
Agreement to the expiration of the Lock-Up Period, MoviePass will give written
notice thereof to MoviePass at least three (3) business days prior to taking
such action.

 

4.       Helios is hereby authorized to decline to make any transfer (or
instruct its transfer agent to decline to make any transfer) of Securities if
such transfer would constitute a violation or breach of this Lock-Up Agreement.
Any certificate or instrument evidencing the Securities shall be notatd with the
following legend:

 

“THE SECURITIES REPRESENTED HEREBY ARE SUBJECT TO A LOCK-UP AGREEMENT, AS MAY BE
AMENDED FROM TIME TO TIME, (A COPY OF WHICH MANY BE OBTAINED UPON WRITTEN
REQUEST FROM THE COMPANY), AND MAY ONLY BE TRANSFERRED PURSUANT TO SUCH LOCK-UP
AGREEMENT.”

 

5.       MoviePass hereby represents and warrants that MoviePass has full power
and authority to enter into this Lock-Up Agreement. All authority herein
conferred or agreed to be conferred and any obligations of MoviePass shall be
binding upon the successors, assigns or personal representatives of MoviePass.

 

6.       This Agreement will be governed by and construed under the laws of the
State of New York without regard to conflicts-of-laws principles that would
require the application of any other law. Any proceeding arising out of or
relating to this Lock-Up Agreement may be brought in the state or federal courts
located in the Borough of Manhattan, City of New York, New York and each of the
parties irrevocably submits to the exclusive jurisdiction of each such court in
any such proceeding, waives any objection it may now or hereafter have to venue
or to convenience of forum, agrees that all claims in respect of the proceeding
shall be heard and determined only in any such court and agrees not to bring any
proceeding arising out of or relating to this Lock-Up Agreement in any other
court.

 

 

[SIGNATURE PAGE FOLLOWS]

 

 
 

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, the Parties have executed this Lock-Up Agreement as of the
date first above written.

 

 

 

 



HELIOS AND MATHESON ANALYTICS INC.

 

 

 

 

 

 

  By:     Name:     Title:                       MOVIEPASS INC.              
By:     Name:     Title:  

 

 

[Signature page to MOVIEPASS - HELIOS – Lock-Up Agreement]